                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF UTAH


CELTIG, LLC, a Tennessee limited liability company;
                                                      ORDER ADOPTING REPORT
                     Plaintiff,                        AND RECOMMENDATION
v.

AARON A. PATEY, an individual; EVERGREEN Case No. 2:17-cv-01086
STRATEGIES, LLC, a Nevada limited liability
company; PSD INTERNATIONAL, LLC, a Utah District Judge Jill N. Parrish
limited liability company; and RELAY ADVANCED
MATERIALS, INC., a Delaware Corporation;

                     Defendants.


EVERGREEN STRATEGIES, LLC, a Nevada
limited liability company; and RELAY ADVANCED
MATERIALS, INC., a Delaware Corporation;

                     Counterclaimants,
v.

CELTIG, LLC, a Tennessee limited liability company;

                Counterclaim-Defendant.


EVERGREEN STRATEGIES, LLC, a Nevada
limited liability company; and RELAY ADVANCED
MATERIALS, INC., a Delaware Corporation;

                     Counterclaim and
                     Third-Party Plaintiffs,
v.

BRENT BENJAMIN WOODSON; PHILLIP COX;
MICHAEL GUNDERSON; DAVID NIELSON;
IMPEL SALES, LLC, a Utah Limited Liability
Company; and UTAH LAKE LEGACY COALITION
LLC, a Utah limited liability company;

                Third-Party Defendants.
       Plaintiff Celtig, LLC, brought this lawsuit against Defendants Aaron Patey, Evergreen

Strategies, LLC, PSD International, LLC, and Relay Advanced Materials, Inc. (collectively

“Defendants”) seeking damages and declaratory relief for alleged breach of contract. ECF No. 17.

Defendants filed counterclaims against Plaintiff and third-party claims against two sets of Third-

Party Defendants: Utah Lake Legacy Coalition, LLC, Brent Benjamin Woodson, and David

Nielson (collectively “ULLC Third-Party Defendants”), and Impel Sales, LLC, Phillip Cox, and

Michael Gunderson (collectively “Impel Third-Party Defendants”). ECF No. 22. The court

referred this matter to Magistrate Judge Evelyn J. Furse pursuant to 28 U.S.C. § 636(b)(1)(A). ECF

No. 9. After a series of discovery disputes, including Defendants failing to appear at properly

noticed depositions in November 2018 and January 2019, Plaintiffs filed a “motion for entry of

default judgment against all defendants and counterclaimants” (the “motion”) on February 14,

2019. ECF No. 141. Defendants filed a response in opposition to the motion on February 28, 2019,

and Plaintiffs replied on March 14, 2019. ECF Nos. 149, 162. During this time, both ULLC Third-

Party Defendants and Impel Third-Party Defendants also filed motions for entry of default

judgment against Defendants, and Judge Furse issued two Reports and Recommendations granting

the motions by striking all of Defendants’ third-party claims. ECF Nos. 185, 186. This court

adopted the Reports and Recommendations in full on September 9, 2019. ECF. No. 190.

       After reviewing the parties’ briefing and holding oral argument on June 25, 2019, Judge

Furse issued a Report and Recommendation advising this court to grant in part and deny in part

the Plaintiff’s motion for default judgment. ECF No. 183. The report recommends imposing

sanctions on Defendants by “striking Evergreen and Relay’s counterclaims against Celtig,

prohibiting the Patey Defendants from putting Mr. Patey and Mr. Davidson on the stand, and

barring the Patey Defendants from presenting any evidence they have not yet produced in


                                                    2
discovery.” Id. at 2. The report also specified that, pursuant to Fed. R. Civ. P. 72(b)(2), the parties

were to file any objections with the court within fourteen (14) days of service. Id. at 20. The time

to object expired on September 3, 2019, and the court has received no objections. Defendants’

failure to object waived any argument that the Report and Recommendation was in error. See

United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir. 1996). But the court

notes that it need not apply this waiver rule as a procedural bar if “the interests of justice so dictate.”

Id. (quoting Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)).

        Having reviewed the Report and Recommendation and its conclusion that the Plaintiff’s

motion should be granted in part and denied in part, the court concludes that the Report and

Recommendation is not clearly erroneous and finds that the interests of justice do not warrant

deviation from the waiver rule. Accordingly, the court ORDERS as follows:

        1. The court ADOPTS IN FULL the Report and Recommendation regarding the

            Plaintiff’s motion for default judgment (ECF No. 183).

        2. The court grants the motion by “striking Evergreen and Relay’s counterclaims against

            Celtig, prohibiting the Patey Defendants from putting Mr. Patey and Mr. Davidson on

            the stand, and barring the Patey Defendants from presenting any evidence they have

            not yet produced in discovery.” ECF No. 183 at 2.

        SO ORDERED September 19, 2019

                                                 BY THE COURT:



                                                         ______________________________

                                                         Jill N. Parrish

                                                         United States District Court Judge


                                                        3
